1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MONICA GONZALEZ,                                       Case No.: 1:19-cv-00232 LJO JLT

12                  Plaintiff,                              ORDER AFTER MID-DISCOVERY STATUS
             v.                                             CONFERENCE
13
14   LOWE’S HOME CENTERS, LLC,

15                  Defendants.

16
17           At the mid-discovery status conference, the plaintiff’s attorney agreed to provide the
18   verifications for the supplemental responses. Defense counsel agreed to modify the medical
19   authorizations to delete references to testing for HIV and substance abuse. With these deletions,
20   the plaintiff will sign the medical records authorizations. Finally, plaintiff’s counsel will review the
21   authorities provided by defense counsel about discovery of EDD records and the admissibility of
22   this collateral source at trial and notify her opponent of her position. Based upon these
23   understandings, the Court ORDERS:
24           1.     The plaintiff SHALL provide verifications for her supplemental responses via
25   email (with the original to follow by mail) to defense counsel no later than Friday, August 16,
26   2019;
27           2.     The plaintiff may strike the references to HIV testing and substance abuse in the
28   authorizations for the medical records, sign the authorizations and provide them via email to


                                                        1
1    defense counsel (with the original to follow by mail) no later than Friday, August 16, 2019;

2           3.      No later than Friday, August 16, 2019, plaintiff’s counsel SHALL notify defense

3    counsel whether the plaintiff will persist in asserting the “Governmental Reporting Privilege”

4    related to the amount the plaintiff has received in unemployment benefits and/or in disability

5    benefits. If she intends to persist, she SHALL provide the legal authorities that support that she

6    may lawfully rely upon this privilege. At the same time, plaintiff’s counsel SHALL also notify

7    defense counsel as to her authorities that benefits paid in unemployment or disability is a collateral

8    source that may not be admitted in this proceeding.

9
10   IT IS SO ORDERED.

11      Dated:     August 13, 2019                             /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
